Citation Nr: 0901564	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO. 99-01 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right inguinal 
hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from February 1987 to November 
1993.

Entitlement to service connection for a right inguinal hernia 
was denied by the Board in a December 2005 decision. The 
veteran appealed the Board's December 2005 decision and in a 
June 2008 Memorandum Decision, the United States Court of 
Appeals for Veterans Claims (Court) set aside and remanded 
the part of the decision which denied entitlement to service 
connection for a right inguinal hernia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

In the December 2005 Board decision, the Board relied upon 
the medical opinion from the July 2004 VA examination report 
to deny the veteran's claim. The July 2004 medical opinion 
stated that the examiner could not provide an etiology 
opinion regarding the veteran's right inguinal hernia without 
resorting to mere speculation. In the March 2008 Memorandum 
Decision, the Court noted that the July 2004 VA examiner 
provided no analysis or rationale to support his opinion; as 
such, the Court found the medical opinion inadequate. 
Therefore, the Board finds that a remand is required to 
obtain a new VA examination and etiology opinion.  It should 
be noted that the veteran is service connected for the 
following disorders:  A 60 percent rating for postoperative 
lumbar disc disease, a 30 percent rating for an adjustment 
disorder with PTSD, a 30 percent disability rating for 
migraine headaches, a 10 percent rating for tinnitus, a 10 
percent rating for tinea pedis, and a zero percent rating for 
cellulitis of the left cheek.

Accordingly, the case is REMANDED for the following action:

1. The veteran is to be scheduled for an 
examination of his right inguinal hernia 
by a suitably qualified VA physician.  
The purpose of the examination is to 
determine if the veteran's right inguinal 
hernia is related to his active duty 
service period or to a service-connected 
disability.  The following considerations 
will govern the examination:

a. The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. In addition to the 
specific directive of addressing the 
evidence of record as noted below, 
the examiner must acknowledge 
receipt and review of the claims 
folder, the medical records obtained 
and a copy of this remand.

b. All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

c. In all conclusions, the examiner 
must identify and explain the 
medical basis or bases for the 
conclusion, with identification of 
the evidence of record relied upon 
in reaching the conclusion. In 
particular, the examiner must 
respond to the following: 

From an examination of all 
available evidence, including 
the veteran's VA claims folder, 
his service medical records, 
and all private medical 
opinions, the examiner should 
opine as to whether it is at 
least as likely as not (a 
degree of probability of 50% or 
more) that the veteran's right 
inguinal hernia is 
etiologically related to his 
active duty service period.  If 
it is not the result of 
service, the examiner must 
indicate whether it is at least 
as likely as not (a degree of 
probability of 50% or more) 
that the right inguinal hernia 
was either caused or aggravated 
by any service connected 
disorder. 

d. In responding to these inquiries, 
the examiner must provide a 
comprehensive statement of the 
medical bases of such an opinion. If 
the examiner cannot provide an 
opinion without resorting to mere 
speculation, the examiner must so 
state and must explain why he or she 
cannot provide an opinion without 
resorting to mere speculation.

2. When the actions requested have been 
completed, The RO/AMC should undertake 
any other indicated development deemed 
appropriate under the law and then 
readjudicate the issue.

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. In the event that 
the examination report does not contain sufficient detail, 
the RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2. If the benefits sought on appeal are not granted to the 
veteran's satisfaction, he must be furnished a Supplemental 
Statement of the Case and afforded an opportunity to respond. 
Thereafter, if in order, the case should be returned to the 
Board for further appellate action. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals
\
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




